ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)

                             DEMANDE EN INDICATION
                           DE MESURES CONSERVATOIRES


                          ORDONNANCE DU 7 DÉCEMBRE 2016




                                   2016
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)

                           REQUEST FOR THE INDICATION
                            OF PROVISIONAL MEASURES


                             ORDER OF 7 DECEMBER 2016




5 CIJ1109.indb 1                                             9/11/17 15:50

                        Mode oﬃciel de citation :
      Immunités et procédures pénales (Guinée équatoriale c. France),
         mesures conservatoires, ordonnance du 7 décembre 2016,
                       C.I.J. Recueil 2016, p. 1148




                             Oﬃcial citation :
    Immunities and Criminal Proceedings (Equatorial Guinea v. France),
             Provisional Measures, Order of 7 December 2016,
                        I.C.J. Reports 2016, p. 1148




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-157304-6
                                             Sales number   1109

                                                        7 DÉCEMBRE 2016

                                                         ORDONNANCE




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)

                            DEMANDE EN INDICATION
                           DE MESURES CONSERVATOIRES




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)

                           REQUEST FOR THE INDICATION
                            OF PROVISIONAL MEASURES




                                                        7 DECEMBER 2016

                                                            ORDER




5 CIJ1109.indb 3                                                          9/11/17 15:50

               1148




                              COUR INTERNATIONALE DE JUSTICE


    2016
                                              ANNÉE 2016
7 décembre
Rôle général                                 7 décembre 2016
   no 163


                    IMMUNITÉS ET PROCÉDURES PÉNALES
                               (GUINÉE ÉQUATORIALE c. FRANCE)

                                   DEMANDE EN INDICATION
                                 DE MESURES CONSERVATOIRES



                                            ORDONNANCE


               Présents : M. Yusuf, vice-président, faisant fonction de président en
                          l’affaire ; M. Abraham, président de la Cour ; MM. Owada,
                          Tomka, Bennouna, Cançado Trindade, Greenwood,
                          Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                          MM. Bhandari, Robinson, Crawford, Gevorgian, juges ;
                          M. Kateka, juge ad hoc ; M. Couvreur, greffier.

                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
               de son Règlement,
                  Rend l’ordonnance suivante :
                  Considérant que :
                  1. Le 13 juin 2016, le Gouvernement de la République de Guinée équa-
               toriale (ci-après, la « Guinée équatoriale ») a déposé au Greﬀe de la Cour
               une requête introductive d’instance contre la République française
               (ci-après, la « France ») au sujet d’un diﬀérend ayant trait à
                     « l’immunité de juridiction pénale du second vice-président de la
                     République de Guinée équatoriale chargé de la défense et de la sécu-

               4

1149        immunités et procédures pénales (ord. 7 XII 16)

      rité de l’Etat [M. Teodoro Nguema Obiang Mangue], ainsi qu[’au]
      statut juridique de l’immeuble qui abrite l’ambassade de la Guinée
      équatoriale en France, tant comme locaux de la mission diploma-
      tique que comme propriété de l’Etat ».
    2. Au terme de sa requête, la Guinée équatoriale
      « prie respectueusement la Cour :
      a) En ce qui concerne le non-respect de la souveraineté de la Répu-
          blique de Guinée équatoriale par la République française :
            i) de dire et juger que la République française a manqué à son
               obligation de respecter les principes de l’égalité souveraine des
               Etats et de la non-intervention dans les aﬀaires intérieures
               d’autres Etats à l’égard de la République de Guinée équato-
               riale, conformément au droit international, en permettant que
               ses juridictions engagent des procédures judiciaires pénales
               contre son second vice-président pour des allégations qui, lors
               même qu’elles auraient été établies, quod non, relèveraient de
               la seule compétence des juridictions équato-guinéennes, et
               qu’elles ordonnent la saisie d’un immeuble appartenant à la
               République de Guinée équatoriale et utilisé aux ﬁns de la mis-
               sion diplomatique de ce pays en France ;

      b) En ce qui concerne le second vice-président de la République de
         Guinée équatoriale chargé de la défense et de la sécurité de l’Etat :
           i) de dire et juger que, en engageant des procédures pénales
              contre le second vice-président de la République de Guinée
              équatoriale chargé de la défense et la sécurité de l’Etat, Son
              Excellence M. Teodoro Nguema Obiang Mangue, la Répu-
              blique française a agi et agit en violation de ses obligations en
              vertu du droit international, notamment la convention des
              Nations Unies contre la criminalité transnationale organisée
              et le droit international général ;
          ii) d’ordonner à la République française de prendre toutes les
              mesures nécessaires pour mettre ﬁn à toutes les procédures en
              cours contre le second vice-président de la République de Gui-
              née équatoriale chargé de la défense et de la sécurité de l’Etat ;
         iii) d’ordonner à la République française de prendre toutes les
              mesures pour prévenir de nouvelles atteintes à l’immunité du
              second vice-président de la Guinée équatoriale chargé de la
              défense et de la sécurité de l’Etat, et notamment s’assurer que,
              à l’avenir, ses juridictions n’engagent pas de procédures pénales
              contre le second vice-président de la Guinée équatoriale ;
      c) En ce qui concerne l’immeuble sis au 42 avenue Foch, à Paris :
           i) de dire et juger que la République française, en saisissant l’im-
              meuble sis au 42 avenue Foch à Paris, propriété de la Répu-

5

1150       immunités et procédures pénales (ord. 7 XII 16)

            blique de Guinée équatoriale et utilisé aux ﬁns de la mission
            diplomatique de ce pays en France, agit en violation de ses
            obligations en vertu du droit international, notamment la
            convention de Vienne sur les relations diplomatiques et la
            convention des Nations Unies [contre la criminalité transnatio-
            nale organisée], ainsi qu’en vertu du droit international général ;
        ii) d’ordonner à la République française de reconnaître à l’im-
            meuble, sis au 42 avenue Foch à Paris, le statut de propriété
            de la République de Guinée équatoriale ainsi que de locaux
            de sa mission diplomatique à Paris, et de lui assurer en consé-
            quence la protection requise par le droit international ;
    d) En conséquence de l’ensemble des violations par la République
       française de ses obligations internationales dues à la République
       de Guinée équatoriale :
         i) de dire et juger que la responsabilité de la République fran-
            çaise est engagée du fait du préjudice que les violations de ses
            obligations internationales ont causé et causent encore à la
            République de Guinée équatoriale ;
        ii) d’ordonner à la République française de payer à la République
            de Guinée équatoriale une pleine réparation pour le préjudice
            subi, dont le montant sera déterminé à une étape ultérieure. »
   3. Dans sa requête, la Guinée équatoriale entend fonder la compétence
de la Cour, d’une part, sur le protocole de signature facultative concer-
nant le règlement obligatoire des diﬀérends relatif à la convention de
Vienne sur les relations diplomatiques du 18 avril 1961 (ci-après, le « pro-
tocole de signature facultative ») et, d’autre part, sur l’article 35 de la
convention des Nations Unies contre la criminalité transnationale organi-
sée du 15 novembre 2000 (ci-après, la « convention contre la criminalité
transnationale organisée »).
   4. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour,
le greﬃer a immédiatement communiqué la requête au Gouvernement
français. Il a également informé le Secrétaire général de l’Organisation
des Nations Unies de ce dépôt.
   5. En attendant que la communication prévue au paragraphe 3 de l’ar-
ticle 40 du Statut ait été eﬀectuée par transmission du texte bilingue
imprimé de la requête aux Membres de l’Organisation des Nations Unies
par l’entremise du Secrétaire général, le greﬃer a informé ces Etats du
dépôt de la requête et de son objet.
   6. La Cour ne comptant sur le siège aucun juge de nationalité
équato-guinéenne, la Guinée équatoriale a fait usage du droit que lui confère
le paragraphe 2 de l’article 31 du Statut de procéder à la désignation d’un
juge ad hoc pour siéger en l’aﬀaire ; elle a désigné M. James Kateka.
   7. Par une ordonnance en date du 1er juillet 2016, la Cour a ﬁxé au
3 janvier 2017 et au 3 juillet 2017, respectivement, les dates d’expiration
des délais pour le dépôt d’un mémoire de la Guinée équatoriale et d’un
contre-mémoire de la France.

6

1151       immunités et procédures pénales (ord. 7 XII 16)

  8. Le 29 septembre 2016, la Guinée équatoriale a présenté une demande
en indication de mesures conservatoires invoquant l’article 41 du Statut
de la Cour, ainsi que les articles 73, 74 et 75 de son Règlement.
  9. Au terme de sa demande en indication de mesures conservatoires, la
Guinée équatoriale prie la Cour « d’indiquer, dans l’attente de son arrêt
sur le fond, les mesures conservatoires suivantes :
    a) que la France suspende toutes les procédures pénales engagées
       contre le vice-président de la République de Guinée équatoriale,
       et s’abstienne de lancer une nouvelle procédure contre lui, qui
       pourrait aggraver ou étendre le diﬀérend soumis à la Cour ;
    b) que la France veille à ce que l’immeuble sis au 42 avenue Foch à
       Paris soit traité comme locaux de la mission diplomatique de la
       Guinée équatoriale en France, et, en particulier, assure son invio-
       labilité, et que ces locaux, ainsi que leur ameublement et les autres
       objets qui s’y trouvaient ou s’y trouvent, soient protégés contre
       toute intrusion ou dommage, toute perquisition, réquisition, saisie
       ou toute autre mesure de contrainte ;
    c) que la France s’abstienne de prendre toute autre mesure qui pour-
       rait porter préjudice aux droits revendiqués par la Guinée équa-
       toriale et/ou aggraver ou étendre le diﬀérend soumis à la Cour, ou
       compromettre l’exécution de toute décision que la Cour pourrait
       rendre. »
   10. La Guinée équatoriale a en outre prié « le président de la Cour,
conformément à l’article 74, paragraphe 4, du Règlement de la Cour,
d’inviter la France à agir de manière que toute ordonnance de la Cour sur
la demande en indication de mesures conservatoires puisse avoir les eﬀets
voulus ».
   11. Le greﬃer a immédiatement transmis copie de la demande en indica-
tion de mesures conservatoires au Gouvernement français, en application
du paragraphe 2 de l’article 73 du Règlement de la Cour. Il en a également
informé le Secrétaire général de l’Organisation des Nations Unies.
   12. Par lettre datée du 3 octobre 2016, le vice-président de la Cour,
faisant fonction de président en l’aﬀaire, agissant en vertu du para-
graphe 4 de l’article 74 du Règlement, a appelé l’attention de la France
« sur la nécessité d’agir de manière que toute ordonnance de la Cour sur la
demande en indication de mesures conservatoires puisse avoir les eﬀets
voulus ».
   13. Copie de cette lettre a été transmise, pour information, au Gouver-
nement de la Guinée équatoriale.
   14. Par lettres datées du 3 octobre 2016, le greﬃer a fait connaître
aux Parties que la Cour, conformément au paragraphe 3 de l’article 74
de son Règlement, avait ﬁxé aux 17, 18 et 19 octobre 2016 les dates
de la procédure orale sur la demande en indication de mesures
conservatoires.
   15. Le 14 octobre 2016, la France a soumis à la Cour plusieurs docu-
ments relatifs à l’aﬀaire.

7

1152       immunités et procédures pénales (ord. 7 XII 16)

  16. Au cours des audiences publiques tenues les 17, 18 et 19 octobre
2016, des observations orales sur la demande en indication de mesures
conservatoires ont été présentées par :
Au nom de la Guinée équatoriale : S. Exc. M. Carmelo Nvono Nca,
                                  M. Jean-Charles Tchikaya,
                                  sir Michael Wood,
                                  M. Maurice Kamto.
Au nom de la France :             M. François Alabrune,
                                  M. Alain Pellet,
                                  M. Hervé Ascensio.
  17. Au terme de son second tour d’observations orales, la Guinée
équatoriale a prié la Cour d’indiquer les mesures conservatoires suivantes :
      « Sur la base des faits et du droit exposés dans notre demande du
    29 septembre 2016, et au cours de la présente audience, la Guinée
    équatoriale prie respectueusement la Cour d’indiquer, dans l’attente
    de son arrêt sur le fond, les mesures conservatoires suivantes :
    a) que la France suspende toutes les procédures pénales engagées
       contre le vice-président de la République de Guinée équatoriale,
       et s’abstienne de lancer une nouvelle procédure contre lui, qui
       pourrait aggraver ou étendre le diﬀérend soumis à la Cour ;
    b) que la France veille à ce que l’immeuble sis au 42 avenue Foch à
       Paris soit traité comme locaux de la mission diplomatique de la
       Guinée équatoriale en France, et, en particulier, assure son invio-
       labilité, et que ces locaux, ainsi que leur ameublement et les autres
       objets qui s’y trouvaient ou s’y trouvent, soient protégés contre
       toute intrusion ou dommage, toute perquisition, réquisition, sai-
       sie, conﬁscation ou toute autre mesure de contrainte ;
    c) que la France s’abstienne de prendre toute autre mesure qui pour-
       rait porter préjudice aux droits revendiqués par la Guinée équa-
       toriale et/ou aggraver ou étendre le diﬀérend soumis à la Cour, ou
       compromettre l’exécution de toute décision que la Cour pourrait
       rendre. »
  18. Au terme de son second tour d’observations orales, la France a
déclaré ce qui suit :
       « Pour les motifs que ses représentants ont exposés au cours des
    audiences relatives à la demande en indication de mesures conserva-
    toires en l’aﬀaire des Immunités et procédures pénales (Guinée équato-
    riale c. France), la République française prie la Cour :
     i) de radier l’aﬀaire de son rôle ;
    ii) à défaut, de rejeter l’ensemble des demandes de mesures conser-
        vatoires formulées par la Guinée équatoriale. »
  19. A l’audience, des questions ont été posées à la Guinée équatoriale
par certains membres de la Cour, auxquelles il a été répondu par écrit.

8

1153       immunités et procédures pénales (ord. 7 XII 16)

Faisant usage de la possibilité que lui avait donnée la Cour, la France a
formulé des observations écrites sur les réponses de la Guinée équatoriale
à ces questions.

                                       *
                                   *       *


                           I. Contexte factuel

   20. A partir de 2007, des associations et des personnes privées ont
déposé des plaintes auprès du procureur de la République de Paris à
l’encontre de certains chefs d’Etat africains et de membres de leurs
familles, pour « détournements de fonds publics dans leur pays d’origine,
dont les produits auraient été investis en France ».
   21. L’une de ces plaintes, déposée le 2 décembre 2008 par l’association
Transparency International France, a été déclarée recevable par la justice
française et une information judiciaire a été ouverte des chefs de recel et
complicité de détournement de fonds publics, abus de biens sociaux et
complicité d’abus de biens sociaux, recel de chacune de ces infractions.
L’enquête diligentée a notamment porté sur le mode de ﬁnancement de
biens mobiliers et immobiliers acquis en France par plusieurs personnes,
dont le ﬁls du président de la Guinée équatoriale, M. Teodoro Nguema
Obiang Mangue, qui était à l’époque ministre de l’agriculture et des forêts
de la Guinée équatoriale.

   22. Les investigations ont plus particulièrement concerné les modalités
d’acquisition par M. Teodoro Nguema Obiang Mangue de divers objets
de très grande valeur et d’un immeuble sis au 42 avenue Foch à Paris. Le
28 septembre 2011, des voitures appartenant à l’intéressé qui étaient sta-
tionnées au 42 avenue Foch ont été saisies et enlevées par les forces de
police. Les 14, 15 et 16 février 2012, l’immeuble a fait l’objet de perquisi-
tions au cours desquelles d’autres biens ont été saisis et enlevés. Le juge
chargé de l’instruction a estimé que les investigations avaient notamment
démontré que l’ensemble immobilier avait été ﬁnancé en tout ou partie
avec le produit des infractions visées par l’enquête et que son véritable
propriétaire était M. Teodoro Nguema Obiang Mangue. Il a donc ordonné
la « saisie pénale immobilière » du bâtiment le 19 juillet 2012. Cette déci-
sion a par la suite été conﬁrmée par la chambre de l’instruction devant
laquelle M. Teodoro Nguema Obiang Mangue avait interjeté appel.
   23. Dans le cadre de l’enquête, la police a procédé à un certain nombre
d’auditions. Elle a notamment cherché à interroger, à deux reprises,
M. Teodoro Nguema Obiang Mangue au cours de l’année 2012. M. Teo-
doro Nguema Obiang Mangue, qui est devenu, le 21 mai 2012, second
vice-président de la Guinée équatoriale chargé de la défense et de la sécu-
rité de l’Etat, a refusé de comparaître au motif qu’il jouissait d’une immu-
nité de juridiction devant les tribunaux français.

9

1154       immunités et procédures pénales (ord. 7 XII 16)

   24. Un mandat d’arrêt a été délivré le 13 juillet 2012 à l’encontre de
M. Teodoro Nguema Obiang Mangue, qui l’a contesté devant la chambre
de l’instruction. Celle-ci a toutefois considéré que l’intéressé ne pouvait
prétendre bénéﬁcier d’une quelconque immunité pénale s’agissant d’actes
qu’il aurait commis en France à titre privé ; elle a en outre constaté qu’il
avait refusé de comparaître et de répondre aux convocations qui lui
avaient été adressées.
   25. Ne parvenant pas à entendre l’intéressé, les autorités judiciaires
françaises ont, par une demande en date du 14 novembre 2013, sollicité
l’entraide pénale internationale des autorités judiciaires équato-
guinéennes, en application de l’article 18 de la convention contre la cri-
minalité transnationale organisée, aﬁn qu’elles transmettent à M. Teodoro
Nguema Obiang Mangue une convocation de première comparution.
   26. Les autorités judiciaires équato-guinéennes ont accepté la demande
d’entraide le 4 mars 2014. Elles l’ont ensuite exécutée et, le 18 mars 2014,
au terme d’une audience tenue en Guinée équatoriale, à Malabo, à
laquelle les magistrats instructeurs français ont assisté par visioconfé-
rence, M. Teodoro Nguema Obiang Mangue a été mis en examen par la
justice française
     « pour avoir à Paris et sur le territoire national courant 1997 et
     jusqu’au mois d’octobre 2011 … apporté son concours à des opéra-
     tions d’investissements cachés ou de conversion du produit direct ou
     indirect d’un crime ou d’un délit … en acquérant plusieurs biens
     mobiliers et immobiliers et [en] procédant au paiement de plusieurs
     prestations de service ».
Le 19 mars 2014, un avis de cessation de recherches concernant l’intéressé
a été émis par le juge français chargé de l’instruction.

   27. Le 31 juillet 2014, M. Teodoro Nguema Obiang Mangue a saisi la
chambre de l’instruction de la cour d’appel en vue d’obtenir l’annulation
de sa mise en examen, au motif qu’il jouissait d’une immunité de juridic-
tion en sa qualité de second vice-président de la Guinée équatoriale chargé
de la défense et de la sécurité de l’Etat. La cour d’appel a toutefois rejeté
sa requête par un arrêt du 11 août 2015. La Cour de cassation, par un
arrêt du 15 décembre 2015, a écarté la thèse selon laquelle M. Teodoro
Nguema Obiang Mangue jouirait d’une immunité et a conﬁrmé sa mise
en examen.
   28. L’enquête a été déclarée clôturée et le procureur de la République
ﬁnancier a, le 23 mai 2016, pris un réquisitoire déﬁnitif « aux ﬁns de disjonc-
tion, de non-lieu et de renvoi partiels devant le tribunal correctionnel ». Le
5 septembre 2016, les juges d’instruction du tribunal de grande instance de
Paris ont ordonné le renvoi de M. Teodoro Nguema Obiang Mangue
— qui avait entre-temps été nommé, par décret présidentiel du 21 juin 2016,
vice-président de la Guinée équatoriale chargé de la défense et de la sécurité
de l’Etat — devant le tribunal correctionnel aﬁn d’y être jugé pour les
infractions qu’il aurait commises entre 1997 et octobre 2011. Le 21 sep-

10

1155       immunités et procédures pénales (ord. 7 XII 16)

tembre 2016, le procureur de la République ﬁnancier a émis un « mande-
ment de citation à prévenu », ordonnant à M. Teodoro Nguema Obiang
Mangue de se présenter le 24 octobre 2016 devant la 32e chambre correc-
tionnelle du tribunal correctionnel de Paris pour une « audience au fond ».
   29. L’adjoint du procureur de la République ﬁnancier a par la suite
indiqué aux conseils de M. Teodoro Nguema Obiang Mangue, dans un
courriel en date du 26 septembre 2016, que cette audience visait simple-
ment à « évoquer une diﬃculté de procédure ». Il a expliqué que, ayant
constaté une irrégularité (à savoir que le dispositif de l’ordonnance de
renvoi ne visait pas les textes d’incrimination et de répression), le minis-
tère public avait estimé que le tribunal correctionnel devait trancher cette
question avant d’aborder l’aﬀaire au fond.
   30. Le 24 octobre 2016, le tribunal correctionnel a renvoyé la procé-
dure au ministère public pour qu’il saisisse à nouveau le juge d’instruction
aux ﬁns de régularisation de l’ordonnance de renvoi ; il a également
indiqué que les audiences de jugement se tiendraient du 2 au 12 jan-
vier 2017.


                       II. Compétence PRIMA FACIE

   31. La Cour ne peut indiquer des mesures conservatoires que si les dis-
positions invoquées par le demandeur semblent prima facie constituer une
base sur laquelle sa compétence pourrait être fondée, mais n’a pas besoin
de s’assurer de manière déﬁnitive qu’elle a compétence quant au fond
de l’aﬀaire (voir, par exemple, Questions concernant la saisie et la déten-
tion de certains documents et données (Timor-Leste c. Australie), mesures
conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014,
p. 151, par. 18).
   32. En la présente espèce, la Guinée équatoriale entend fonder la compé-
tence de la Cour, d’une part, sur l’article 35 de la convention contre la crimi-
nalité transnationale organisée et, d’autre part, sur le protocole de signature
facultative à la convention de Vienne sur les relations diplomatiques (voir le
paragraphe 3 ci-dessus). A l’audience, toutefois, elle n’a invoqué l’article 35
de la convention qu’au sujet de sa demande relative à l’immunité de M. Teo-
doro Nguema Obiang Mangue. La Cour partira donc du principe que le
protocole de signature facultative n’est invoqué comme base de compétence
par la Guinée équatoriale qu’en ce qui concerne sa demande relative à
l’inviolabilité alléguée des locaux sis au 42 avenue Foch.
   33. La Cour doit donc d’abord chercher à établir si les clauses attribu-
tives de juridiction contenues dans ces instruments lui confèrent eﬀective-
ment compétence prima facie pour se prononcer sur le fond, lui permettant,
si les autres conditions requises à cet eﬀet sont remplies, d’indiquer des
mesures conservatoires.
   34. La Guinée équatoriale et la France ont ratiﬁé la convention contre
la criminalité transnationale organisée le 7 février 2003 et le
29 octobre 2002 respectivement. Elles n’ont ni l’une ni l’autre émis de

11

1156       immunités et procédures pénales (ord. 7 XII 16)

réserves à l’égard de cet instrument, qui est entré en vigueur le
29 septembre 2003. Par ailleurs, la Guinée équatoriale et la France sont
parties à la convention de Vienne sur les relations diplomatiques (ci-
après, la « convention de Vienne ») depuis le 29 septembre 1976 et le
30 janvier 1971 respectivement, et au protocole de signature facultative
depuis le 4 décembre 2014 et le 30 janvier 1971 respectivement.
Ni la Guinée équatoriale ni la France n’ont émis de réserves à l’égard du
protocole.
  35. L’article 35 de la convention contre la criminalité transnationale
organisée est ainsi libellé :
        « 1. Les Etats Parties s’eﬀorcent de régler les diﬀérends concernant
     l’interprétation ou l’application de la présente convention par voie de
     négociation.
        2. Tout diﬀérend entre deux Etats Parties ou plus concernant l’in-
     terprétation ou l’application de la présente Convention qui ne peut
     être réglé par voie de négociation dans un délai raisonnable est, à la
     demande de l’un de ces Etats Parties, soumis à l’arbitrage. Si, dans
     un délai de six mois à compter de la date de la demande d’arbitrage,
     les Etats Parties ne peuvent s’entendre sur l’organisation de l’arbi-
     trage, l’un quelconque d’entre eux peut soumettre le diﬀérend à la
     Cour internationale de Justice en adressant une requête conformé-
     ment au Statut de la Cour. »
  36. Quant au protocole de signature facultative à la convention de
Vienne, ses trois premiers articles se lisent comme suit :
                                     « Article I
        Les diﬀérends relatifs à l’interprétation ou à l’application de la
     Convention relèvent de la compétence obligatoire de la Cour interna-
     tionale de Justice, qui, à ce titre, pourra être saisie par une requête
     de toute partie au diﬀérend qui sera elle-même Partie au présent
     Protocole.
                                     Article II
        Les parties peuvent convenir, dans un délai de deux mois après
     notiﬁcation par une partie à l’autre qu’il existe à son avis un litige,
     d’adopter d’un commun accord, au lieu du recours à la Cour inter-
     nationale de Justice, une procédure devant un tribunal d’arbitrage.
     Ce délai étant écoulé, chaque partie peut, par voie de requête, saisir
     la Cour du diﬀérend.
                                    Article III
       1. Les parties peuvent également convenir d’un commun accord,
     dans le même délai de deux mois, de recourir à une procédure de
     conciliation avant d’en appeler à la Cour internationale de Justice.
       2. La commission de conciliation devra formuler ses recomman-
     dations dans les cinq mois suivant sa constitution. Si celles-ci ne sont

12

1157        immunités et procédures pénales (ord. 7 XII 16)

     pas acceptées par les parties au litige dans l’espace de deux mois
     après leur énoncé, chaque partie sera libre de saisir la Cour du diﬀé-
     rend par voie de requête. »
   37. La Cour note que tant le paragraphe 2 de l’article 35 de la conven-
tion contre la criminalité transnationale organisée que l’article I du proto-
cole de signature facultative subordonnent la compétence de la Cour à
l’existence d’un diﬀérend relatif à l’interprétation ou à l’application de la
convention à laquelle ils se rapportent. Au stade actuel de la procédure, il
appartient d’abord à la Cour d’établir si, prima facie, un tel diﬀérend exis-
tait à la date du dépôt de la requête, puisque, en règle générale, c’est à
cette date que, selon la jurisprudence de la Cour, sa compétence doit s’ap-
précier (voir Questions concernant l’obligation de poursuivre ou d’extrader
(Belgique c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009,
C.I.J. Recueil 2009, p. 148, par. 46).
   38. La Cour relève par ailleurs que la convention contre la criminalité
transnationale énonce des conditions de nature procédurale que les par-
ties se doivent de respecter après la survenance d’un diﬀérend pour qu’elle
puisse avoir compétence. En vertu du paragraphe 2 de l’article 35 de cet
instrument, le diﬀérend soumis à la Cour doit être de ceux « qui ne
peu[vent] être réglé[s] par voie de négociation dans un délai raisonnable ».
La disposition susvisée prévoit en outre que le diﬀérend devra être soumis
à l’arbitrage à la demande de l’une des parties à ce diﬀérend et que la
Cour ne pourra en être saisie que si celles-ci ne parviennent pas à se
mettre d’accord sur l’organisation de cet arbitrage dans les six mois à
compter de la date à laquelle il aura été demandé.
   39. L’article I du protocole de signature facultative ne pose pas de
conditions de nature procédurale. Toutefois, les articles II et III dudit ins-
trument prévoient que les parties peuvent recourir à d’autres modes de
règlement des diﬀérends, à savoir l’arbitrage et la conciliation ; en pareil
cas, la saisine de la Cour est soumise à certaines conditions préalables.
   40. La Cour devra donc examiner ces diﬀérents aspects procéduraux
de la convention contre la criminalité transnationale organisée et du pro-
tocole de signature facultative si elle estime qu’il existe, prima facie, un
diﬀérend relatif à « l’interprétation ou [à] l’application » des conventions
en question.

       1) La convention contre la criminalité transnationale organisée
   41. La Guinée équatoriale fait valoir qu’il existe un diﬀérend entre les
Parties au sujet de l’application de l’article 4 de la convention contre la
criminalité transnationale organisée. Cette disposition, intitulée « Protec-
tion de la souveraineté », est rédigée comme suit :
        « 1. Les Etats Parties exécutent leurs obligations au titre de la pré-
     sente Convention d’une manière compatible avec les principes de
     l’égalité souveraine et de l’intégrité territoriale des Etats et avec celui
     de la non-intervention dans les aﬀaires intérieures d’autres Etats.

13

1158       immunités et procédures pénales (ord. 7 XII 16)

        2. Aucune disposition de la présente Convention n’habilite un
     Etat Partie à exercer sur le territoire d’un autre Etat une compétence
     et des fonctions qui sont exclusivement réservées aux autorités de cet
     autre Etat par son droit interne. »
   42. Dans sa demande en indication de mesures conservatoires, la Gui-
née équatoriale soutient que « l’immunité personnelle du vice-président »
et « l’inviolabilité de l’immeuble », sis au 42 avenue Foch à Paris,
« découlent des principes de l’égalité souveraine des Etats et de la non-
ingérence dans les aﬀaires intérieures des Etats », principes auxquels le
paragraphe 1 de l’article 4 de la convention fait expressément référence. Si
elle admet que la demande concernant l’immeuble du 42 avenue Foch et
celle relative à l’immunité du vice-président sont intimement liées dans la
procédure pénale engagée en France, la Guinée équatoriale soutient tou-
tefois que la compétence pour connaître de l’une n’est pas tributaire de la
compétence pour connaître de l’autre.
   43. Selon la Guinée équatoriale, l’article 4 de la convention ne consti-
tue pas une simple « directive générale » à la lumière de laquelle il convien-
drait d’interpréter les autres dispositions de la convention. Les principes
de l’égalité souveraine et de la non-intervention auxquels cette disposition
se réfère engloberaient d’importantes règles de droit international coutu-
mier ou général, en particulier celles qui touchent aux immunités des
Etats et à l’immunité de certaines personnes de rang élevé dans l’Etat.
Consacrées par les principes susvisés, les règles en question seraient,
d’après la demanderesse, contraignantes pour les Etats lorsqu’ils
appliquent la convention. La Guinée équatoriale prétend en conséquence
que, en engageant des poursuites à l’encontre du vice-président équato-
guinéen, la France était tenue, dans la mise en œuvre de la convention
— et en particulier de ses articles 6 (Incrimination du blanchiment du
produit du crime), 12 (Conﬁscation et saisie), 14 (Disposition du produit
du crime ou des biens conﬁsqués) et 18 (Entraide judiciaire) — de respec-
ter les règles relatives à l’immunité ratione personae du vice-président de
la Guinée équatoriale, découlant de l’article 4 de cet instrument. Elle
ajoute que la disposition sur le fondement de laquelle des poursuites
ont été engagées par la France contre le vice-président équato-guinéen
(l’article 324-1 de son code pénal) représente un texte d’application
de la convention.

                                      *
   44. Pour sa part, la France nie l’existence d’un diﬀérend au sujet de
l’application de la convention, et en conséquence la compétence de la
Cour. Selon elle, la référence à l’article 4, aux principes de l’égalité
souveraine et de l’intégrité territoriale des Etats, et à celui de la non-
intervention dans les aﬀaires intérieures d’autres Etats, indique la
manière dont les autres dispositions de la convention doivent être
appliquées. La France soutient ainsi que le paragraphe 1 de l’article 4 de

14

1159       immunités et procédures pénales (ord. 7 XII 16)

cet instrument n’est qu’une « directive générale qui éclaire la manière
dont les autres dispositions du traité doivent être exécutées » ; et qu’il ne
crée pas d’obligations juridiques autonomes.
   45. La France ajoute que les dispositions de la convention dont la
Guinée équatoriale prétend qu’elles n’ont pas été mises en œuvre dans
le respect des principes posés à l’article 4 de cet instrument (art. 6, 12,
14 et 18) se limitent, pour la plupart (art. 6, 12 et 14), à obliger les Etats
à légiférer ou réglementer. Quant à l’article 18 de la convention, la
France note qu’elle a fait appel à l’entraide judiciaire de la Guinée
équatoriale dans la présente aﬀaire et que celle-ci n’a pas soulevé la
moindre objection fondée sur les règles relatives à l’immunité ratione
personae du vice-président équato-guinéen. La France fait en outre
observer que les poursuites contre M. Teodoro Nguema Obiang
Mangue ont été engagées non pas sur le fondement de la convention,
mais en vertu des dispositions du code pénal français, qui n’ont
« nullement été adoptées pour donner eﬀet à la convention » car elles
étaient déjà « en pleine conformité avec les obligations énoncées par
[celle-ci] ».
   46. En conséquence, la France estime que la Cour n’a pas compétence,
sur la base du paragraphe 2 de l’article 35 de ladite convention, pour
connaître des demandes de la Guinée équatoriale concernant la viola-
tion alléguée de sa souveraineté ou la prétendue intervention de la
France dans ses aﬀaires intérieures. En particulier, la Cour n’aurait pas
compétence pour connaître des demandes de la Guinée équatoriale rela-
tives à l’immunité ratione personae dont se prévaut M. Teodoro Nguema
Obiang Mangue.

                                     * *
   47. Il ressort du dossier que les Parties ont exprimé des vues diver-
gentes sur l’article 4 de la convention contre la criminalité transnationale
organisée. Pour autant, à l’eﬀet d’établir, même prima facie, si un diﬀé-
rend au sens du paragraphe 2 de l’article 35 de la convention existe, la
Cour ne peut se borner à constater que l’une des Parties soutient que la
convention s’applique alors que l’autre le nie. Elle doit rechercher si les
actes dont la Guinée équatoriale tire grief sont, prima facie, susceptibles
d’entrer dans les prévisions de cet instrument et si, par suite, le diﬀérend
est de ceux dont la Cour pourrait avoir compétence pour connaître ratione
materiae en vertu du paragraphe 2 de l’article 35 de la convention (voir
Licéité de l’emploi de la force (Yougoslavie c. Belgique), mesures conserva-
toires, ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (I), p. 137, par. 38).

   48. La Cour relève que les obligations prévues par la convention
consistent principalement à contraindre les Etats parties à introduire dans
leur droit interne des dispositions incriminant certaines infractions de
nature transnationale — telles que la participation à un groupe criminel
organisé (art. 5), le blanchiment du produit du crime (art. 6), la

15

1160       immunités et procédures pénales (ord. 7 XII 16)

corruption active ou passive des agents publics nationaux (art. 8) et
l’entrave au bon fonctionnement de la justice (art. 23) — et à prendre des
mesures en vue de lutter contre ces infractions (notamment des mesures
de lutte contre le blanchiment d’argent (art. 7) et la corruption
(art. 9), des mesures visant à permettre la conﬁscation et la saisie (art. 12),
ainsi que la disposition du produit du crime ou des biens conﬁsqués
(art. 14)). Un mécanisme de coopération internationale est également
prévu au sujet desdites infractions (coopération internationale aux ﬁns de
conﬁscation (art. 13), extradition (art. 16), transfert des personnes
condamnées (art. 17), entraide judiciaire (art. 18) et enquête conjointe
(art. 19)). Aux termes de la convention, les Etats parties doivent, s’ils ne
l’ont pas déjà fait, inscrire dans leur législation les infractions pénales de
nature transnationale énumérées par ledit instrument et prendre part au
mécanisme de coopération internationale qui y est visé.
   49. L’article 4 a pour objet de garantir que les Etats parties à la conven-
tion exécuteront leurs obligations dans le respect des principes de l’égalité
souveraine, de l’intégrité territoriale des Etats et de la non-intervention
dans les aﬀaires intérieures d’autres Etats. Cette disposition n’apparaît
pas créer de nouvelles règles concernant les immunités des personnes
de rang élevé dans l’Etat ou incorporer des règles de droit interna-
tional coutumier concernant de telles immunités. Tout diﬀérend qui
pourrait surgir au sujet de « l’interprétation ou [de] l’application » de
l’article 4 de la convention ne pourrait dès lors porter que sur la
manière dont les Etats parties exécutent leurs obligations au titre de la
convention. Or, il appert à la Cour que le diﬀérend allégué n’a pas trait
à la manière dont la France a exécuté ses obligations au titre des
articles 6, 12, 14 et 18 de la convention invoqués par la Guinée
équatoriale ; il semble en réalité porter sur une question distincte, celle
de savoir si le vice-président équato-guinéen bénéﬁcie en droit inter-
national coutumier d’une immunité ratione personae et, le cas échéant,
si la France y a porté atteinte en engageant des poursuites à son
encontre.
   50. En conséquence, la Cour estime qu’il n’existe pas, prima facie, de
diﬀérend entre les Parties susceptible d’entrer dans les prévisions de la
convention contre la criminalité transnationale organisée, et donc de
concerner l’interprétation ou l’application de l’article 4 de celle-ci.
Dès lors, elle n’a pas compétence prima facie en vertu du para-
graphe 2 de l’article 35 de cet instrument pour connaître de la demande
de la Guinée équatoriale relative à l’immunité de M. Teodoro
Nguema Obiang Mangue. Il n’y a donc pas lieu pour elle d’examiner
si les conditions procédurales posées par cette disposition sont réu-
nies (voir le paragraphe 38). La convention étant le seul instrument
que la Guinée équatoriale invoque pour fonder la compétence de la
Cour en ce qui concerne l’immunité alléguée de M. Teodoro Nguema
Obiang Mangue, il découle de la conclusion ci-dessus que la Cour ne
peut indiquer de mesures conservatoires en ce qui concerne ladite
immunité.

16

1161       immunités et procédures pénales (ord. 7 XII 16)

     2) Le protocole de signature facultative à la convention de Vienne
                      sur les relations diplomatiques
   51. La Guinée équatoriale fait par ailleurs valoir qu’il existe un diﬀé-
rend entre les Parties au sujet de l’application de l’article 22 de la conven-
tion de Vienne, lequel se lit comme suit :
       « 1. Les locaux de la mission sont inviolables. Il n’est pas permis
     aux agents de l’Etat accréditaire d’y pénétrer, sauf avec le consente-
     ment du chef de la mission.
       2. L’Etat accréditaire a l’obligation spéciale de prendre toutes
     mesures appropriées aﬁn d’empêcher que les locaux de la mission ne
     soient envahis ou endommagés, la paix de la mission troublée ou sa
     dignité amoindrie.
       3. Les locaux de la mission, leur ameublement et les autres objets
     qui s’y trouvent, ainsi que les moyens de transport de la mission, ne
     peuvent faire l’objet d’aucune perquisition, réquisition, saisie ou
     mesure d’exécution. »
   52. La Guinée équatoriale reproche à la France d’avoir méconnu, à
l’occasion des procédures engagées contre M. Teodoro Nguema Obiang
Mangue, le statut juridique de l’immeuble situé au 42 avenue Foch à
Paris « comme locaux aﬀectés à sa mission diplomatique en France ».
   53. La demanderesse avance en eﬀet qu’elle a, le 4 octobre 2011, indiqué
au ministère français des aﬀaires étrangères qu’elle disposait depuis plu-
sieurs années de l’immeuble du 42 avenue Foch et qu’elle l’utilisait « pour
l’accomplissement des fonctions diplomatiques sans qu’elle ne l’ait forma-
lisé expressément auprès de[s] services [dudit ministère] ». Elle soutient
qu’elle n’a depuis lors cessé d’aﬃrmer le statut diplomatique du bâtiment,
et ce, dans le cadre d’une trentaine d’échanges diplomatiques au moins.
   54. La Guinée équatoriale soutient que, nonobstant l’immunité dont il
devrait jouir en vertu de la convention de Vienne, l’immeuble de
l’avenue Foch a fait l’objet de quatre perquisitions, conduites entre 2011
et 2016, ainsi que d’une saisie pénale immobilière, le 19 juillet 2012.
   55. La demanderesse considère donc que, « faute de reconnaître l’im-
meuble comme locaux de la mission diplomatique », la France a violé ses
obligations à l’égard de la Guinée équatoriale en vertu de la convention
de Vienne, notamment son article 22.
   56. La Guinée équatoriale souligne avoir protesté de manière constante
et avoir, dans le même temps, cherché à régler le diﬀérend par voie de
négociation, conciliation ou d’arbitrage. Elle invoque à cet égard un
mémorandum en date du 26 octobre 2015, par lequel elle a transmis à la
France une « oﬀre de conciliation et d’arbitrage », sur le fondement
notamment des articles I et II du protocole de signature facultative à la
convention de Vienne. Elle déclare avoir réitéré cette oﬀre dans une note
verbale en date du 6 janvier 2016, par laquelle elle a renouvelé sa volonté
de parvenir à une solution diplomatique quant au diﬀérend découlant de
l’aﬀaire dite « des biens mal acquis ». Enﬁn, la Guinée équatoriale rap-

17

1162        immunités et procédures pénales (ord. 7 XII 16)

pelle qu’elle a, le 2 février 2016, transmis à la France un mémorandum
développant sa position sur les questions faisant l’objet du litige et qu’elle
a, à cette occasion, de nouveau réitéré son oﬀre de règlement par voies de
conciliation et d’arbitrage. La demanderesse indique que le ministère
français des aﬀaires étrangères a répondu, le 17 mars 2016, ne pas être
« en mesure d’accepter l’oﬀre de règlement » au motif que « les faits men-
tionnés [avaient] fait l’objet en France de décisions de justice et [faisaient]
encore l’objet de procédures judiciaires ».
   57. La Guinée équatoriale estime que, compte tenu de ce qui précède, la
Cour a compétence en vertu du protocole de signature facultative. Dans sa
requête, la Guinée équatoriale a soutenu que la Cour avait compétence en
vertu de l’article I dudit instrument et que les articles II et III de celui-ci ne
restreignaient pas son droit de porter la procédure devant la Cour.

                                         *
   58. La France avance pour sa part que l’immeuble sis au 42 avenue Foch
ne peut être considéré comme abritant les locaux de la mission
équato-guinéenne en France. Elle expose qu’en eﬀet, jamais avant la note
verbale de l’ambassade de la Guinée équatoriale en date du 4 octobre 2011
(voir le paragraphe 53 ci-dessus), le protocole du ministère français des
aﬀaires étrangères n’avait été informé de l’existence de ces locaux ; qu’aucun
courrier émanant de l’ambassade et destiné au ministère n’avait été envoyé
de cette adresse ; que l’ambassade de la Guinée équatoriale n’avait pas solli-
cité de mesures particulières, de protection notamment, s’agissant de ces
locaux ; et que jamais une demande d’exonération ﬁscale les concernant
n’avait été présentée, « à l’instar [de ce qui avait été fait pour les] seuls locaux
de l’ambassade de la Guinée équatoriale connus des autorités françaises, et
qui sont situés à une autre adresse, le 29 boulevard de Courcelles ». La
France explique que le ministère français des aﬀaires étrangères avait dès
lors répondu à la Guinée équatoriale, le 11 octobre 2011, « qu’il ne considé-
rait pas que l’immeuble faisait partie des locaux de la mission diplomatique ».
   59. La France indique par ailleurs qu’il ressort de plusieurs courriers que
la manière dont l’aﬀectation de l’immeuble a par la suite été présentée a
ﬂuctué. Selon elle, ce n’est que le 27 juillet 2012 que la Guinée équatoriale a
décrit les locaux du 42 avenue Foch comme abritant, à compter de cette
date, la mission diplomatique elle-même. La France a reconnu, à l’audience,
que les services de l’ambassade de la Guinée équatoriale semblaient, à cette
époque, avoir été eﬀectivement transférés à ladite adresse. Elle a néanmoins
précisé, dans ses observations sur la réponse de la Guinée équatoriale aux
questions posées à l’audience par des juges, que le ministère français des
aﬀaires étrangères avait rappelé « de façon constante » qu’il ne considérait
pas ces locaux comme faisant partie de ceux de la mission diplomatique de
la Guinée équatoriale « et ce, même lorsque les autorités françaises consen-
taient des mesures de protection ponctuelles pour cet immeuble ».
   60. S’agissant des perquisitions eﬀectuées dans l’immeuble en question,
la France expose qu’elles ont été conduites à la demande des autorités

18

1163       immunités et procédures pénales (ord. 7 XII 16)

judiciaires françaises, dans le cadre d’une procédure légale, et qu’elles
n’ont eu lieu qu’en 2011 et en 2012. Elle soutient que, depuis lors, il n’y a
eu ni mesure de contrainte ni intrusion en rapport avec cet immeuble.
Quant à la saisie pénale immobilière, la France aﬃrme qu’elle n’a « qu’une
portée conservatoire » et qu’elle a été motivée par le fait que les investiga-
tions avaient révélé que l’immeuble du 42 avenue Foch avait, selon toute
vraisemblance, été acquis en tout ou partie avec le produit des infractions
visées par l’information judiciaire concernant M. Teodoro Nguema
Obiang Mangue.
   61. La défenderesse considère au demeurant que la « constatation d’in-
compétence prima facie de la Cour » pour se prononcer, sur la base de la
convention contre la criminalité transnationale organisée, sur les
demandes de la Guinée équatoriale concernant les immunités prétendues
de M. Teodoro Nguema Obiang Mangue « rejaillit » sur le sort de ses
demandes relatives à l’immeuble du 42 avenue Foch. Elle explique qu’il
n’existe « aucun risque de conﬁscation puis de vente de l’immeuble aussi
longtemps que la condamnation de M. [Teodoro Nguema] Obiang
[Mangue] pour blanchiment n’est pas déﬁnitivement acquise ». Or, dans la
mesure où la Cour n’a pas, selon la France, compétence prima facie pour
connaître des demandes relatives aux immunités alléguées du vice-
président équato-guinéen, cette incompétence s’étend aux demandes
relatives à l’immeuble situé au 42 avenue Foch.
   62. Enﬁn, pour ce qui est de l’oﬀre de conciliation et d’arbitrage for-
mulée par la Guinée équatoriale, la France conﬁrme qu’elle ne pouvait y
donner suite car, en vertu du principe d’indépendance de la justice, et en
l’absence, dans la législation pénale française, de possibilité d’interrompre
une procédure par le biais d’une transaction, le Gouvernement français
n’avait aucun moyen de mettre ﬁn à la procédure pénale engagée contre
M. Teodoro Nguema Obiang Mangue.

                                     * *

   63. La Cour rappelle que l’article I du protocole de signature faculta-
tive dispose qu’elle a compétence pour connaître des diﬀérends relatifs à
l’interprétation ou à l’application de la convention de Vienne (voir le
paragraphe 36 ci-dessus).
   64. Elle rappelle en outre que les articles II et III du protocole de signa-
ture facultative prévoient que les parties peuvent convenir, dans un délai
de deux mois après notiﬁcation par une partie à l’autre qu’il existe à son
avis un litige, de recourir à l’arbitrage ou à la conciliation. A l’expiration
de ce délai, chaque partie peut, par voie de requête, saisir la Cour de céans
du diﬀérend. Toutefois, comme la Cour a eu l’occasion de l’indiquer dans
l’aﬀaire du Personnel diplomatique et consulaire des Etats-Unis à Téhéran
(Etats-Unis d’Amérique c. Iran), si le texte desdits articles II et III
     « est examiné en même temps que celui de l’article I et du préambule
     d[u] protocol[e], il tombe sous le sens qu’il ne faut pas y voir une

19

1164       immunités et procédures pénales (ord. 7 XII 16)

     condition préalable à l’applicabilité de la disposition précise et caté-
     gorique de l’article I qui prévoit la compétence obligatoire de la Cour
     pour connaître des diﬀérends relatifs à l’interprétation ou à l’applica-
     tion de la convention de Vienne » (arrêt, C.I.J. Recueil 1980, p. 25-26,
     par. 48).
  La Cour a ensuite précisé ce qui suit :
        « [L]es articles II et III se bornent à stipuler que les parties peuvent
     convenir de recourir à l’arbitrage ou à la conciliation comme procé-
     dure de remplacement de la saisine de la Cour. Il s’ensuit que, pre-
     mièrement, les articles II et III ne s’appliquent que si l’une des parties
     au diﬀérend a proposé un recours à l’arbitrage ou à la conciliation et
     si l’autre partie s’est déclarée prête à étudier cette proposition. Deu-
     xièmement, c’est seulement en ce cas que les dispositions de ces
     articles concernant un délai de deux mois entrent en jeu et font inter-
     venir une limite de temps pour la conclusion de l’accord sur 1’orga-
     nisation de la procédure de remplacement. » (Ibid., p. 26, par. 48 (les
     italiques sont dans l’original).)
En l’espèce, la Cour constate que, si la Guinée équatoriale a eﬀectivement
proposé à la France de recourir à la conciliation ou à l’arbitrage, la
France ne s’est pas déclarée prête à étudier cette proposition ; la défende-
resse a même expressément indiqué qu’elle ne pouvait y donner suite. Les
articles II et III du protocole n’aﬀectent donc en rien une éventuelle com-
pétence de la Cour au titre de l’article I.
   65. Compte tenu de ce qui précède, la Cour s’intéressera uniquement à
l’article I du protocole en vue d’établir si elle possède une compétence
prima facie pour connaître du fond de la demande de la Guinée équato-
riale relative à l’immeuble sis au 42 avenue Foch. Elle recherchera en
conséquence si, à la date du dépôt de la requête, un diﬀérend relatif à
l’interprétation ou à l’application de la convention de Vienne paraissait
exister entre les Parties.
   66. A cet égard, la Cour note que les Parties apparaissent bien s’être
opposées, et s’opposer aujourd’hui encore, sur la question du statut juri-
dique de l’immeuble sis au 42 avenue Foch à Paris. Alors que la Guinée
équatoriale a soutenu en diverses occasions que celui-ci abritait les locaux
de sa mission diplomatique et devait, en conséquence, jouir des immuni-
tés reconnues par l’article 22 de la convention de Vienne, la France a tou-
jours refusé de reconnaître que tel était le cas, et soutient que le bien n’a
jamais acquis en droit la qualité de « locaux de la mission ». De l’avis de
la Cour, tout porte donc à croire qu’un diﬀérend existait entre les Parties,
à la date du dépôt de la requête, quant au statut juridique de l’immeuble
en cause.
   67. A l’eﬀet d’établir sa compétence, même prima facie, la Cour doit
encore rechercher si pareil diﬀérend est de ceux dont elle pourrait connaître
ratione materiae sur le fondement de l’article I du protocole de signature
facultative. A cet égard, elle relève que les droits apparemment en litige sont

20

1165        immunités et procédures pénales (ord. 7 XII 16)

susceptibles de relever de l’article 22 de la convention de Vienne, qui garantit
l’inviolabilité des locaux diplomatiques, et que les actes allégués par la
demanderesse s’agissant du bâtiment de l’avenue Foch paraissent pouvoir
porter atteinte à de tels droits. En eﬀet, les locaux dont la Guinée équato-
riale soutient qu’ils abritent sa mission diplomatique en France ont fait l’ob-
jet de plusieurs perquisitions ainsi que d’une saisie pénale immobilière ; ils
pourraient en outre être soumis à d’autres mesures de même nature.
   68. Les éléments susmentionnés établissent de façon suﬃsante, à ce
stade, l’existence entre les Parties d’un diﬀérend susceptible d’entrer dans
les prévisions de la convention de Vienne et de concerner l’interprétation
ou l’application de son article 22.
   69. En conséquence, la Cour estime qu’elle a, prima facie, compétence
en vertu de l’article I du protocole de signature facultative à la convention
de Vienne pour connaître de ce diﬀérend. Elle considère qu’elle peut, sur
cette base, examiner la demande en indication de mesures conservatoires
de la Guinée équatoriale en ce qu’elle a trait à l’inviolabilité de l’immeuble
sis au 42 avenue Foch à Paris.

                                         *
                                     *       *

   70. La Cour a, par le passé, indiqué qu’il lui était loisible, en cas d’in-
compétence manifeste, de rayer une aﬀaire de son rôle au stade des
mesures conservatoires (Licéité de l’emploi de la force (Yougoslavie
c. Espagne), mesures conservatoires, ordonnance du 2 juin 1999, C.I.J.
Recueil 1999 (II), p. 773, par. 35 ; Licéité de l’emploi de la force (Yougo-
slavie c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du
2 juin 1999, C.I.J. Recueil 1999 (II), p. 925, par. 29). Si tel n’est pas le cas,
la Cour ne peut procéder à une telle radiation (Activités armées sur le
territoire du Congo (nouvelle requête : 2002) (République démocratique du
Congo c. Rwanda), mesures conservatoires, ordonnance du 10 juillet 2002,
C.I.J. Recueil 2002, p. 249, par. 91). En la présente aﬀaire, à défaut d’in-
compétence manifeste, la Cour ne saurait accéder à la demande de la
France tendant à ce que l’aﬀaire soit rayée du rôle.


          III. Les droits dont la protection est recherchée
                       et les mesures demandées

   71. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
de l’article 41 de son Statut a pour objet de sauvegarder, dans l’attente de
sa décision sur le fond de l’aﬀaire, les droits revendiqués par chacune des
parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder, par de
telles mesures, les droits que l’arrêt qu’elle aura ultérieurement à rendre
pourrait reconnaître à l’une ou à l’autre des parties. Aussi ne peut-elle
exercer ce pouvoir que si elle estime que les droits invoqués par la partie
qui sollicite des mesures de cette nature sont au moins plausibles (voir,

21

1166       immunités et procédures pénales (ord. 7 XII 16)

par exemple, Questions concernant la saisie et la détention de certains
documents et données (Timor-Leste c. Australie), mesures conservatoires,
ordonnance du 3 mars 2014, C.I.J. Recueil 2014, p. 152, par. 22).
   72. Par ailleurs, un lien doit exister entre les droits qui font l’objet de
l’instance pendante devant la Cour sur le fond de l’aﬀaire et les mesures
conservatoires sollicitées (ibid., par. 23).

                                     * *
   73. La Guinée équatoriale soutient que les droits qu’elle cherche à pro-
téger sont : i) le droit au respect des principes de l’égalité souveraine et de
la non-intervention, tel que prévu à l’article 4 de la convention contre la
criminalité transnationale organisée ; ii) le droit au respect des règles d’im-
munité découlant des principes fondamentaux de l’ordre juridique inter-
national, notamment l’immunité ratione personae de certaines personnes
occupant un rang élevé dans l’Etat, ainsi que l’immunité d’exécution dont
jouissent les Etats à l’égard de leurs biens ; et, iii) le droit au respect de
l’inviolabilité des locaux de sa mission diplomatique, tel que prévu par la
convention de Vienne.
   74. S’étant déclarée incompétente, prima facie, pour connaître des vio-
lations alléguées de la convention contre la criminalité transnationale
organisée, la Cour ne s’intéressera qu’au droit prétendu de la Guinée
équatoriale à « l’inviolabilité des locaux de sa mission diplomatique », au
titre duquel est invoqué l’article 22 de la convention de Vienne.
   75. A cet égard, la France aﬃrme que l’immeuble de l’avenue Foch ne
relève pas de la catégorie de « locaux de la mission » diplomatique de la
Guinée équatoriale à Paris et qu’il a été « déguisé », dans la précipitation
et dans une certaine improvisation, tantôt en ambassade de la Guinée
équatoriale en France, tantôt en résidence du représentant permanent
auprès de l’UNESCO. A cet égard, la France invoque notamment une
lettre en date du 14 février 2012, adressée au président de la République
française par le président de la République de Guinée équatoriale, qui
indiquait que le représentant permanent auprès de l’UNESCO résidait
alors dans l’immeuble en question. Selon la défenderesse, les allégations
de la Guinée équatoriale ne sauraient dissimuler le fait que l’immeuble n’a
jamais acquis en droit la qualité de « locaux de la mission ». Dès lors,
soutenant qu’il s’agit d’un « habillage juridique », la France considère que
reconnaître au bâtiment la qualité de « local de la mission » reviendrait à
« consacrer le fait accompli résultant d’un abus de droit ».
   76. En outre, la France fait valoir que la demande en indication de
mesures conservatoires de la Guinée équatoriale relative aux biens et
autres objets qui se trouvaient dans l’immeuble, et qui en ont été saisis et
enlevés (voir le paragraphe 22 ci-dessus), n’a aucun lien avec l’utilisation
du bâtiment à des ﬁns diplomatiques et « est sans lien avec l’objet du dif-
férend ».

                                     * *
22

1167       immunités et procédures pénales (ord. 7 XII 16)

   77. La Cour relève que la Guinée équatoriale avance avoir acquis l’im-
meuble sis au 42 avenue Foch le 15 septembre 2011 et l’avoir aﬀecté à sa
mission diplomatique en France à compter du 4 octobre 2011, et prétend
l’avoir indiqué à plusieurs reprises à la défenderesse. Elle note par ailleurs
que la Guinée équatoriale soutient que, depuis cette date, l’immeuble en
question a fait l’objet de plusieurs perquisitions ainsi que d’une saisie
pénale immobilière, autant d’actes qui, selon la demanderesse, portent
atteinte à l’inviolabilité desdits locaux.
   78. A ce stade de la procédure, la Cour n’est pas appelée à se pronon-
cer déﬁnitivement sur le point de savoir si le droit que la Guinée
équatoriale souhaite voir protégé existe ; il lui faut seulement déter-
miner si le droit que celle-ci revendique au fond, et dont elle sollicite la
protection, est plausible (voir Questions concernant la saisie et la détention
de certains documents et données (Timor-Leste c. Australie), mesures
conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014, p. 153,
par. 26).
   79. Etant donné que l’inviolabilité des locaux diplomatiques est un
droit prévu à l’article 22 de la convention de Vienne, que la Guinée équa-
toriale aﬃrme avoir utilisé le bâtiment en cause comme locaux de sa mis-
sion diplomatique en France depuis le 4 octobre 2011 et que la France
reconnaît que, depuis l’été 2012, certains services de l’ambassade de la
Guinée équatoriale semblent avoir été transférés au 42 avenue Foch (voir
le paragraphe 59 ci-dessus), il apparaît que la Guinée équatoriale a un
droit plausible à ce que les locaux utilisés aux ﬁns de sa mission bénéﬁ-
cient de la protection requise par l’article 22 de la convention de Vienne.


                                      *
  80. La Cour en vient maintenant à la question du lien entre les droits
revendiqués et les mesures conservatoires demandées.
  81. Les mesures conservatoires sollicitées par la Guinée équatoriale au
point b) des conclusions qu’elle a présentées au terme de la procédure
orale ont pour objet
     « que la France veille à ce que l’immeuble sis au 42 avenue Foch à
     Paris soit traité comme locaux de la mission diplomatique de la Gui-
     née équatoriale en France, et, en particulier, assure son inviolabilité,
     et que ces locaux, ainsi que leur ameublement et les autres objets qui
     s’y trouvaient ou s’y trouvent, soient protégés contre toute intrusion
     ou dommage, toute perquisition, réquisition, saisie, conﬁscation ou
     toute autre mesure de contrainte » (voir le paragraphe 17 ci-dessus).
La Cour considère que, par leur nature même, ces mesures visent à proté-
ger le droit à l’inviolabilité du bâtiment que la Guinée équatoriale pré-
sente comme abritant les locaux de sa mission diplomatique en France.
Elle en conclut qu’il existe un lien entre le droit invoqué par la Guinée
équatoriale et les mesures conservatoires demandées.

23

1168       immunités et procédures pénales (ord. 7 XII 16)

            IV. Risque de préjudice irréparable et urgence

  82. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des
mesures conservatoires lorsqu’un préjudice irréparable risque d’être causé
aux droits en litige dans une procédure judiciaire (voir, par exemple,
Questions concernant la saisie et la détention de certains documents et don-
nées (Timor-Leste c. Australie), mesures conservatoires, ordonnance du
3 mars 2014, C.I.J. Recueil 2014, p. 154, par. 31).
  83. Le pouvoir de la Cour d’indiquer des mesures conservatoires ne
sera toutefois exercé que s’il y a urgence, c’est-à-dire s’il existe un risque
réel et imminent qu’un préjudice irréparable soit causé aux droits en litige
avant que la Cour ne rende sa décision déﬁnitive (ibid., par. 32). La Cour
doit donc rechercher si pareil risque existe à ce stade de la procédure.


                                      * *
   84. La Guinée équatoriale soutient qu’il existe un « risque sérieux de
préjudice irréparable pour [ses] droits relativement à l’immeuble sis au
42 avenue Foch ». Elle fait tout d’abord valoir que, M. Teodoro Nguema
Obiang Mangue ayant été renvoyé devant le tribunal correctionnel, l’im-
meuble est désormais exposé, du fait de l’ordonnance de saisie pénale
immobilière, à un risque de conﬁscation judiciaire pouvant intervenir à
tout moment. Il s’ensuit, selon elle, que l’immeuble pourrait être vendu
aux enchères et la mission diplomatique expulsée. La Guinée équatoriale
avance par ailleurs qu’il existe un risque constant d’intrusion, soit de la
police et des autorités judiciaires françaises, soit de personnes privées, ce
qui aﬀecte la capacité de son ambassade à mener ses activités quoti-
diennes.
   85. La Guinée équatoriale estime qu’il y a urgence en ce que, nonob-
stant l’évocation d’une « diﬃculté de procédure » lors de l’audience du
24 octobre 2016 (voir le paragraphe 29), la saisine du tribunal correction-
nel est « irrévocable ». Le procès étant, selon elle, « inéluctable », la conﬁs-
cation du bien pourrait intervenir à tout moment.

                                       *
   86. La France fait pour sa part valoir qu’il n’existe aucun risque de
conﬁscation imminente de l’immeuble sis au 42 avenue Foch. Elle précise
qu’une saisie pénale immobilière n’a qu’un eﬀet conservatoire en droit
français : le propriétaire de l’immeuble ne peut pas le céder, mais il en
garde la libre jouissance jusqu’à ce que les juges se soient prononcés sur le
fond de l’aﬀaire en dernière instance. Or, explique-t-elle, la conﬁscation
est, en droit pénal français, une peine complémentaire qui ne pourrait
éventuellement être prononcée, au regard des circonstances de l’espèce,
que dans l’hypothèse où M. Teodoro Nguema Obiang Mangue serait
condamné à une peine d’emprisonnement d’une durée supérieure à un an.

24

1169       immunités et procédures pénales (ord. 7 XII 16)

Autrement dit, elle ne saurait être prononcée par le tribunal correctionnel
sans une déclaration préalable de culpabilité du prévenu, et ne serait mise
en œuvre qu’après épuisement des voies de recours. Dès lors, toute déci-
sion déﬁnitive de conﬁscation n’interviendrait pas avant plusieurs années.
   87. En réponse aux arguments formulés par la Guinée équatoriale
s’agissant de l’audience du 24 octobre 2016, la France a indiqué que
celle-ci visait exclusivement à remédier à l’absence de mention des textes
d’incrimination et de répression dans l’ordonnance de renvoi, et que la
ﬁxation de cette audience ne créait aucune urgence ni ne faisait apparaître
aucun préjudice d’aucun genre.

                                     * *
   88. Comme la Cour l’a déjà constaté (voir le paragraphe 66 ci-dessus),
il ressort du dossier de l’aﬀaire que la France n’admet pas que l’immeuble
fasse partie des locaux de la mission diplomatique équato-guinéenne en
France et refuse de lui accorder l’immunité conférée à de tels lieux en
vertu de la convention de Vienne, et, partant, la protection correspon-
dante. En conséquence, il existe un risque continu d’intrusion.
    89. La Cour a noté ci-dessus (voir le paragraphe 77) que l’immeuble sis
au 42 avenue Foch a d’ores et déjà fait l’objet de plusieurs perquisitions
dans le cadre des procédures engagées contre M. Teodoro Nguema
Obiang Mangue. Bien que les Parties soient en désaccord sur le point de
savoir si des perquisitions se sont déroulées récemment, elles reconnaissent
que de tels actes ont bien eu lieu en 2011 et 2012. Etant donné que, comme
la France l’a d’ailleurs indiqué, il est possible que, durant l’audience au
fond, le tribunal correctionnel, d’oﬃce ou à la demande de l’une des par-
ties, fasse procéder à un supplément d’information ou à une expertise, il
n’est pas inconcevable que l’édiﬁce de l’avenue Foch fasse l’objet d’une
nouvelle perquisition. Si tel était le cas, et s’il était avéré que le bâtiment
abrite les locaux de la mission diplomatique de la Guinée équatoriale, les
activités journalières de cette mission, représentation d’un Etat souverain,
courraient le risque d’être sérieusement entravées, du fait par exemple de
la présence de policiers ou de la saisie de documents dont certains pour-
raient être hautement conﬁdentiels.
    90. Il découle de ce qui précède qu’il existe un risque réel de préjudice
irréparable au droit à l’inviolabilité des locaux que la Guinée équatoriale
présente comme étant utilisés aux ﬁns de sa mission diplomatique en
France. En eﬀet, toute atteinte à l’inviolabilité de ces locaux risquerait de
ne pas pouvoir être réparée, puisqu’il pourrait se révéler impossible de
rétablir le statu quo ante. Ce risque est en outre imminent dès lors que les
actes susceptibles d’inﬂiger un tel préjudice aux droits allégués par la Gui-
née équatoriale peuvent intervenir à tout moment. Il est donc également
satisfait, en l’espèce, au critère de l’urgence.
    91. La Cour rappelle que la Guinée équatoriale lui demande également
d’indiquer des mesures conservatoires en ce qui concerne les objets qui se
trouvaient au 42 avenue Foch (voir le paragraphe 17 ci-dessus), dont cer-

25

1170       immunités et procédures pénales (ord. 7 XII 16)

tains ont été enlevés par les autorités françaises (voir le paragraphe 22
ci-dessus). S’agissant de ces derniers, elle relève que la Guinée équatoriale
n’a pas démontré l’existence d’un risque de préjudice irréparable et d’un
caractère d’urgence que la Cour a jugés avérés pour ce qui est du bâti-
ment sis au 42 avenue Foch (voir le paragraphe 90 ci-dessus). Dès lors,
elle considère qu’il n’y a pas lieu d’indiquer des mesures conservatoires
relatives à ces objets.


           V. Conclusion et mesures devant être adoptées

   92. La Cour conclut de l’ensemble des considérations ci-dessus que les
conditions requises par son Statut pour qu’elle indique des mesures
conservatoires concernant l’immeuble sis au 42 avenue Foch à Paris sont
remplies. Il est partant approprié qu’elle indique certaines mesures conser-
vatoires aﬁn de protéger les droits revendiqués par la Guinée équatoriale
à cet égard en attendant sa décision ﬁnale.
   93. La Cour rappelle que, en vertu de son Statut, elle a le pouvoir,
lorsqu’une demande en indication de mesures conservatoires lui est pré-
sentée, d’indiquer des mesures totalement ou partiellement diﬀérentes de
celles qui ont été sollicitées. Ce pouvoir lui est expressément reconnu par
le paragraphe 2 de l’article 75 de son Règlement. La Cour l’a déjà exercé
à plusieurs reprises par le passé (voir, par exemple, Questions concernant
la saisie et la détention de certains documents et données (Timor-Leste
c. Australie), mesures conservatoires, ordonnance du 3 mars 2014,
C.I.J. Recueil 2014, p. 159, par. 49).
   94. Dans la présente aﬀaire, ayant examiné le libellé des mesures
conservatoires demandées par la Guinée équatoriale, la Cour conclut que
les mesures à indiquer n’ont pas à être identiques à celles qui sont sollici-
tées. La Cour est d’avis que, dans l’attente d’une décision ﬁnale en l’af-
faire, les locaux présentés comme abritant la mission diplomatique de la
Guinée équatoriale au 42 avenue Foch à Paris devront jouir d’un traite-
ment équivalent à celui requis par l’article 22 de la convention de Vienne,
de manière à assurer leur inviolabilité.
   95. En ce qui concerne la saisie immobilière de l’immeuble sis au
42 avenue Foch et le risque de conﬁscation, la Cour note qu’il existe
un risque que cette conﬁscation se produise avant la date à laquelle elle
rendra sa décision ﬁnale. Aﬁn de préserver les droits des Parties, il devra
être sursis à l’exécution de toute mesure de conﬁscation avant cette date.

   96. La Cour rappelle que la Guinée équatoriale l’a priée d’indiquer des
mesures tendant à la non-aggravation du diﬀérend. Lorsqu’elle indique
des mesures conservatoires à l’eﬀet de sauvegarder des droits déterminés,
la Cour dispose aussi du pouvoir d’indiquer des mesures conservatoires
en vue d’empêcher l’aggravation ou l’extension du diﬀérend quand elle
estime que les circonstances l’exigent (Demande en interprétation de l’arrêt
du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge

26

1171       immunités et procédures pénales (ord. 7 XII 16)

c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires, ordon-
nance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 551-552, par. 59). En
l’espèce, la Cour ne juge toutefois pas nécessaire, compte tenu des mesures
qu’elle a décidé de prendre, d’indiquer des mesures supplémentaires ten-
dant à la non-aggravation du diﬀérend.

                                       *
                                   *       *

   97. La Cour réaﬃrme que ses « ordonnances indiquant des mesures
conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga-
toire » (LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2001, p. 506, par. 109) et, partant, créent des obligations juridiques
internationales pour toute partie à laquelle ces mesures sont adressées.

                                       *
                                   *       *

  98. La décision rendue en la présente procédure ne préjuge en rien la
question de la compétence de la Cour pour connaître du fond de l’aﬀaire,
ni aucune question relative à la recevabilité de la requête ou au
fond lui-même. Elle laisse intact le droit des Gouvernements de la
Guinée équatoriale et de la France de faire valoir leurs moyens en ces
matières.

                                       *
                                   *       *
  99. Par ces motifs,
  La Cour,
  I. A l’unanimité,
  Indique à titre provisoire les mesures conservatoires suivantes :
   La France doit, dans l’attente d’une décision ﬁnale en l’aﬀaire, prendre
toutes les mesures dont elle dispose pour que les locaux présentés comme
abritant la mission diplomatique de la Guinée équatoriale au 42 avenue
Foch à Paris jouissent d’un traitement équivalent à celui requis par l’ar-
ticle 22 de la convention de Vienne sur les relations diplomatiques, de
manière à assurer leur inviolabilité ;
  II. A l’unanimité,
  Rejette la demande de la France tendant à ce que l’aﬀaire soit rayée du
rôle.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le sept décembre deux mille seize, en trois exemplaires,

27

1172       immunités et procédures pénales (ord. 7 XII 16)

dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République de Guinée équa-
toriale et au Gouvernement de la République française.

                                                   Le vice-président,
                                          (Signé) Abdulqawi A. Yusuf.
                                                        Le greﬃer,
                                           (Signé) Philippe Couvreur.




   Mme la juge Xue joint à l’ordonnance l’exposé de son opinion indivi-
duelle ; MM. les juges Gaja et Gevorgian joignent des déclarations
à l’ordonnance ; M. le juge ad hoc Kateka joint à l’ordonnance l’exposé
de son opinion individuelle.

                                                      (Paraphé) A.A.Y.
                                                       (Paraphé) Ph.C.




28

